DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and depending claims 2 and 4-6 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “a vertical interconnect structure disposed adjacent to the semiconductor die and include a base material and a conductive via formed through the base material...a substrate including an opening formed through the substrate and an interconnect structure extending from a surface of the substrate to the vertical interconnect structure, wherein the opening is smaller than the semiconductor die…an adhesive disposed in the opening and between the semiconductor die and substrate”.
Claim 7 and depending claims 8-13 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “wherein a bottom surface of the substrate…extends within a footprint of the semiconductor die…an adhesive disposed in the opening and between the back surface of the semiconductor die and the bottom surface of the substrate, wherein the adhesive physically contacts the back surface of the semiconductor die and the second surface of the encapsulant”.

Claim 20 and depending claims 21-25 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “a substrate disposed over the top surface of the semiconductor die and the top surface of the encapsulant including an opening in the substrate…an adhesive disposed between the substrate and the semiconductor package, wherein the adhesive physically contacts the encapsulant”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816